                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York

EAG:GK                                           27I Cadman Plaza East
F. #2020R00010                                   Brooklyn, New York I I201



                                                 January 27,2020

By Hand

The Honorable James Orenstein
United States Magistrate Judge
Eastern District of New York
225 CadmanPlazaEast
Brooklyn, NY 11201

             Re     United States v. Tiffany Harris
                    Docket No. 20-10 M

Dear Judge Orenstein:

               The govemment respectfully moves for an order unsealing the complaint and
arrest warrant in the above-captioned matter.

                                                Respectfully submitted,

                                                zuCI{ARD P. DONOGHUE
                                                United       ttomev

                                         By:

                                                Assistant    . Attorney
                                                (718) 2s4-6224
Enclosure

cc:    Clerk of Court (by ECF)
EAG:GK
F. #2020R00010

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                       x
LINITED STATES OF AMEzuCA                            PROPOSED ORDER
         - against -
                                                     20-10 M

TIFFANY HARRIS.

                       Defendant.

                                       X


                Upon the application of RICHARD P. DONOGFfLIE, United States Attorney

for the Eastem District of New York, by Assistant United States Attomey Gillian A.

Kassner, for an order unsealing the complaint and arrest warrant in the above-captioned

matter

                 WHEREFORE, it is ordered that the complaint and arrest warrant in the

above-captioned matter be unsealed.


Dated:                 N,   York
           .Ianuarv         2020




                                            HONORABLE JAMES ORENSTEIN
                                            LINITED STATES MAGISTRATE JUDGE
                                            EASTERN DISTRICT OF NEW YORK
